Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2017

The Court of Appeals hereby passes the following order:

A17D0264. TERRIS TREMAINE RADCLIFF v. THE STATE.

      In this application for discretionary appeal, Terris Tremaine Radcliff seeks
review of the trial court’s order denying a motion for new trial in his criminal case.
The application materials suggest that Radcliff was convicted, in the State Court of
Cobb County, of misdemeanor battery.
      From the limited materials presented with the application, the trial court’s order
appears to be subject to direct appeal. See Rowland v. State, 264 Ga. 872 (1) (452
SE2d 756) (1995) (notice of appeal is timely if filed within 30 days of entry of the
trial court’s order denying a motion for new trial). This Court will grant an otherwise
timely discretionary application if the lower court’s order is subject to direct appeal.
See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
Radcliff shall have ten days from the date of this order to file a notice of appeal with
the trial court. If he has already filed a timely notice of appeal, he need not file a
second notice. The clerk of the trial court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.